 1                                                  THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
      IRENE ZHANG, individually; LEI DONG,
 9    individually; CATHERINE XIAOMEI LIU,                    No. 2:21-CV-00666-RSM
      individually; ROBERT ROBBINS, individually,
10    and as the parent, next friend, and guardian ad litem   ORDER RE: STIPULATION
      on behalf of A.R., a minor, F.R., a minor, S.R., a      FOR EXTENSION OF TIME
11    minor, A.R., a minor, and C.R., a minor; VANESSA        TO RESPOND TO
      ROBBINS, individually; COOPER ROBBINS,                  COMPLAINT
12    individually; LUCY GLASSMAN, individually;
      RICKY GLASSMAN, individually; NORA HELEN
13    FERRUFINO, individually; CHARLES SHEN
      HAO, individually; CHOON YUL LEE,
14    individually; YOON KIL LEE, individually; HYUN
      SHIM KIM, individually: YAN DENG,
15    individually; GUO QIANG DING, individually;
      JACQUELINE GEE, individually; YU QIAN GE,
16    individually; BILAN HEIF, individually; SOPHIA
      JIANG, individually; XIN JIE LI, individually; JOE
17    YOUNG SUNG, individually; YU DAN WANG,
      individually; SALVADOR F. RIVAS, individually;
18    MING WU, individually and as the parent, next
      friend, and guardian ad litem on behalf of J.W., a
19    minor, and F.W., a minor; YUAN XIE, individually,
      XINGWEN YE, individually; YONG CHEN ZHI,
20    individually; ZHENG LIANG, individually;
      SZUTING CHEN, individually; SHEE WAI KUEN,
21    individually; ZHONG PING GAO, individually;
      YUAN GAO, individually and as the parent, next
22    friend and guardian ad litem on behalf of E.S., a
      minor; and POES 1 through 10, inclusive;
23
                             Plaintiffs,
24            v.
25    THE BOEING COMPANY, a Delaware
      corporation; and DOES 1 through 50, inclusive,
26                           Defendants.

      ORDER GRANTING STIPULATION EXTENDING                                Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
      TIME TO RESPOND TO COMPLAINT (No. 2:21-CV-                      Seattle, WA 98101-3099
      00666-RSM) –1                                                     Phone: 206.359.8000
     01038-8345/RESTRICTED92374541.3                                     Fax: 206.359.9000
 1           Pursuant to the Stipulation For Extension of Time To Respond to Complaint, and good
 2   cause shown,
 3           IT IS HEREBY ORDERED extending the time for Defendant The Boeing Company to
 4   respond to the First Amended Complaint through June 25, 2021.
 5

 6           DATED this 27th day of May, 2021.
 7

 8

 9

10                                               A
                                                 RICARDO S. MARTINEZ
11                                               CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15     Presented by:
16
       By: s/ Carlos F. Llinos Negret
17     Carlos F. Llinas Negret (SBN 52253)
18     Stuart R. Fraenkel (Pro Hac Pending)
       Nelson & Fraenkel LLP
19     601 S. Figueroa St., Ste. 2050
       Los Angeles, CA 90017
20     Tel: 844-622-6469
       Fax: 213-622-6019
21
       Email: cllinas@nflawfirm.com
22     Attorney for Plaintiffs
23

24

25

26

      ORDER GRANTING STIPULATION EXTENDING                                  Perkins Coie LLP
      TIME TO RESPOND TO COMPLAINT (No. 2:21-CV-                      1201 Third Avenue, Suite 4900
                                                                        Seattle, WA 98101-3099
      00666-RSM) –2                                                       Phone: 206.359.8000
     01038-8345/RESTRICTED92374541.3                                       Fax: 206.359.9000
 1
      By: s/ Jeffery S. Clackley
 2    John D. Dillow #5979
 3    Jeffery S. Clackley #48133
      Attorneys for Defendant The Boeing Company
 4    Perkins Coie LLP
      1201 Third Avenue, Suite 4900
 5    Seattle, WA 98101-3099
      Telephone: 206.359.8000
 6    Facsimile: 206.359.9000
      Email: JDillow@perkinscoie.com
 7             JClackley@perkinscoie.com

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING STIPULATION EXTENDING               Perkins Coie LLP
      TIME TO RESPOND TO COMPLAINT (No. 2:21-CV-   1201 Third Avenue, Suite 4900
                                                     Seattle, WA 98101-3099
      00666-RSM) –3                                    Phone: 206.359.8000
     01038-8345/RESTRICTED92374541.3                    Fax: 206.359.9000
